DETAILED ACTION
Claim amendments submitted on 20 July 2021 have been entered. Applicant cancelled claims 1-8 and 18-24 thereby resolving the issue identified in the Ex Parte Quayle Action mailed on 20 July 2021. 

 Allowable Subject Matter
Claims 9-17 are allowed.
The allowance is in accord with the reasons for allowance included in the Ex Parte Quayle Action mailed on 20 July 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/GEOFFREY S LEE/Examiner, Art Unit 3746                             

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746